Citation Nr: 1228254	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lung disability due to asbestos exposure (claimed variously as asbestosis, chronic obstructive pulmonary disease (COPD), and mesothelioma), and, if so, whether service connection is warranted.

2.  Entitlement to service connection for chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Portland, Oregon, which denied reopening of a claim for service connection for a lung disability.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a March 2011 hearing at the RO.  A transcript has been associated with the file.  At the hearing, the Veteran submitted evidence subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The Board must clarify the issues on appeal before proceeding.  The RO treated the instant appeal exclusively as a petition to reopen the previously denied claim of asbestosis, under a current description of a lung disability claimed as asbestosis, COPD and mesothelioma.  The RO did so because the Veteran alleged the same underlying facts regarding in-service asbestos exposure causing the disability.   The scope of a disability claim includes any disorder that could be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reveals, however, that the Veteran underwent treatment in 2007 and 2008 which revealed diagnoses of chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung which was not of record at the time of the prior final decision.  The "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Furthermore, while Clemons found that the scope of a disability claim includes any disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, it also held that where, as here, there is a final agency decision denying a claim based on a particular diagnosis (in this case, a February 2004 rating decision denying asbestosis with a record showing COPD), and subsequently a new and different diagnosis is submitted for VA's consideration (here, chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung), the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Clemons, 23 Vet. App. at 8.  The Board has separated the issues accordingly. 

The issues of entitlement to service connection for a lung disability due to asbestos exposure (claimed variously as chronic obstructive pulmonary disease (COPD), asbestosis and mesothelioma) and service connection for chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 2004 rating decision, of which the Veteran was notified in February 2004, denied the Veteran's claim of entitlement to service connection for a lung disability due to asbestos exposure.

2.  Additional evidence received since the February 2004 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for a lung disability due to asbestos exposure.
CONCLUSIONS OF LAW

1.  The February 2004 rating decision, denying the claim of service connection for a lung disability due to asbestos exposure, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a lung disability due to asbestos exposure; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran brought a previous claim for service connection for a lung disability due to asbestos exposure in September 2003.  That claim, among others, was denied in a February 2004 rating decision of which the Veteran was notified in February 2004 with his procedural and appellate rights.  The Veteran filed a March 2004 Notice of Disagreement with the February 2004 rating decision, but challenged the other denials, not the lung disability claim.  The appeal as to the other claims was ultimately denied by the Board in 2008.  The evidence gathered during the course of the appeal either did not address the lung disability claim or was duplicative of the evidence considered by the 2004 rating decision.  The Veteran did not file a statement which may be construed as a Notice of Disagreement with the lung disability claim within one year of notice of the February 2004 rating decision.  The February 2004 decision is final as to the lung disability claim.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The rule of Justus does not require VA to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Hickson v. Shinseki, 23 Vet.App. 394 (2010).  Furthermore, the Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion."  See King v. Brown, 5 Vet.App. 19, 21 (1992).

The Veteran contends that he worked around asbestos during service.  He reports that he worked in runway pits during service which were used for arresting cables to assist B-52 landings.  He reports that the brakes of the B-52's contained asbestos which resulted in clouds of asbestos dust in his work area that he breathed.  The February 2004 rating decision denied the Veteran's previous claim because the condition did not happen in service and the condition was not aggravated or caused by service.  The Board notes that, at that time, the only diagnosis pertaining to the lungs was COPD.  

The Veteran testified before the undersigned in March 2011.  The Veteran identified his condition as COPD.  He testified that he had discussed his condition with his doctor and that his doctor told him that it was likely related to his history of asbestos exposure.  He testified that the comment should appear in his VA treatment records.  

The Board observes that lay evidence can be competent to convey a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In reopening, credibility is generally presumed.  See Justus.  The Veteran's testimony addresses the nexus element of service connection which was lacking at the time of the February 2004 rating decision.  Finally, it is supportive of his claim, raising a reasonable possibility of substantiating the claim.  The Board finds that this evidence is new and material.  Reopening of the claim is warranted.  See 38 C.F.R. § 3.156(a).  The reopened claim will be addressed further in the Remand section below.

Duties to Notify and Assist

New and material evidence has been submitted.  Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  Any error related to the duties to notify or assist as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

Reopening of the claim of entitlement to service connection for a lung disability due to asbestos exposure (claimed variously as chronic obstructive pulmonary disease (COPD), asbestosis and mesothelioma) is warranted; the appeal is granted to this extent only.


REMAND

The Board must remand these claims for additional development.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran's VA treatment records show that he has COPD, chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung.  Interstitial pulmonary fibrosis is among the recognized disorders associated with asbestos exposure.  M21-1MR IV.ii.2.C.9.b.  Additionally, the Veteran has reported working around brake pad dust from B-52's.  His service personnel records contain an August 1975 performance evaluation stating that the Veteran's work duties included work on and around the Aircraft Arrest System and "major maintenance action (brake change) on the BAK-12's."  The Board notes that "BAK-12" is notation for the arresting barrier friction brake.  Occupations involving exposure to asbestos include those manufacturing and servicing friction products such as brake linings.  M21-1MR IV.ii.2.C.9.f.  

The evidence showing an indication that the current disability is related to service is not sufficient for a grant of service connection.  The Veteran testified that his doctor told him his current disability was related to in-service asbestos exposure, but his VA treatment records do not show this.  Furthermore, the Veteran has displayed some confusion regarding his claim, insisting that he had been diagnosed with mesothelioma when that is not shown in his VA treatment records.  The Veteran was not provided a VA examination pursuant to his claims.  In light of the foregoing, the Board finds that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine whether any present lung disorder is as likely as not etiologically related to the inservice asbestos exposure from aircraft brake linings.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


